Citation Nr: 1225306	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  08-27 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran had active service from February 1974 to February 1977, November 1990 to June 1991, and February 2003 to March 2004.  He earned the Combat Action Badge for his service from April 7, 2003, to February 16, 2004.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a rating decision issued in December 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge sitting at the RO in November 2009; a transcript of the hearing is associated with the claims file.

In May 2010, the Board remanded the case for further development and it now returns for appellate review.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the May 2010 and May 2011 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board observes that additional VA treatment records were associated with the Veteran's Virtual VA claims file in March 2012, after the issuance of the most recent supplemental statement of the case in November 2011, without a waiver of RO consideration.  38 C.F.R. § 20.1304 (2011).  Such records do not address the Veteran's right ear hearing loss.  Therefore, the Board finds that such records are not relevant to the issue on appeal and will not be further addressed.  



FINDINGS OF FACT

1.  Right ear hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident during the Veteran's first period of active service from February 1974 to February 1977, and did not manifest within one year of the Veteran's discharge from service.

2.  There is clear and unmistakable evidence that right ear hearing loss pre-existed the Veteran's entrance to his second period of active duty from November 1990 to June 1991.

3.  There is clear and unmistakable evidence that the Veteran's right ear hearing loss did not permanently increase in severity beyond the natural progression of the disease during his second period of active duty.

4.  The competent and probative evidence of record fails to show that the Veteran's pre-existing right ear hearing loss was aggravated by his second period of active duty.

5.  Right ear hearing loss was noted on the Veteran's entrance examination for his third period of active duty from February 2003 to March 2004 and, therefore, the presumption of soundness does not attach.

6.  The Veteran's right ear hearing loss did not permanently increase in severity beyond the natural progression of the disease during his third period of active duty.

7.  The competent and probative evidence of record fails to show that the Veteran's pre-existing right ear hearing loss was aggravated by his third period of active duty.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in the Veteran's first period of active duty military service, nor may it be presumed to have been incurred during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2011).

2.  The presumption of soundness is rebutted and right ear hearing loss pre-existed the Veteran's entrance to his second period of active duty.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2011).

3.  Right ear hearing loss was not aggravated by the Veteran's second period of active duty military service, nor may it be presumed to have been aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2011).

4.  The presumption of soundness does not attach and right ear hearing loss pre-existed the Veteran's entrance to his third period of active duty.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2011).

5.  Right ear hearing loss was not aggravated by the Veteran's third period of active duty military service, nor may it be presumed to have been aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1153, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, a May 2006, November 2006, August 2007 letters, sent prior to the initial December 2007 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the November 2006 and August 2007 letters informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment and personnel records, as well as VA and private treatment records, have been obtained and considered.  The Veteran has not reported, and neither does the evidence of record show, that he was in receipt of Social Security Administration (SSA) disability benefits for the claimed disorder.  Absent any evidence showing that the Veteran was in receipt of said benefits for the claimed disorder, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

Additionally, the Veteran was afforded VA examinations pertaining to his right ear hearing loss in August 2007, October 2010, and December 2010, with an addendum obtained in June 2011.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The ultimate opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Although the Veteran's representative correctly asserted in the April 2012 Post-Remand Brief that the examiner did not specifically mention lay statements, continuity of symptomatology, or certain findings from the October 2010 opinion in the June 2011 addendum, the Board finds that these omissions do not render the addendum inadequate, particularly when its findings are combined with the results of the other examinations referenced above, because a VA examiner need not discuss individual pieces of evidence with the same precision required of the Board.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.

As indicated previously, the Board remanded this case in May 2010 and May 2011 in order to obtain service treatment records and private medical records identified by the Veteran, and provide him with a VA examination and addendum.  The AOJ has obtained the Veteran's identified service treatment records and private medical records, and provided him new VA examinations in October 2010 and December 2010, with an addendum in June 2011.  While the Board acknowledges the Veteran's representative's argument in the April 2012 Post-Remand Brief that the June 2011 addendum does not comply with the terms of the Board's May 2011 remand insofar as certain pieces of evidence in the claims file were not expressly discussed, the Board finds that the addendum substantially complies with its remand instructions because the examiner expressly stated that she had reviewed the claims file, which contains said evidence.  Moreover, the examiner substantially complied with the Board's May 2011 instructions to reconcile prior findings and consider the full record by providing a thorough etiological opinion and rationale, with citations to the record, on the question posed by the Board.  Therefore, the Board finds that the AOJ has substantially complied with the May 2010 and May 2011 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends at his November 2009 hearing before the undersigned Acting Veterans Law Judge that his hearing was found to have degraded a bit upon re-entering active duty in 1990.  See Hearing Transcript, pp. 2-4.  He stated that he continued to have an issue with his hearing in a subsequent hearing test, which he asserted that he barely passed.  Id. at p. 5.  The Veteran reported that he currently works at a wood mill at which he is exposed to loud noises from machinery, but that he is required to use hearing protection there.  Id. at pp. 7-8.  The Veteran stated that he is now unable to hear most of the time, and sometimes does not hear people when they holler at him.  Id. at p. 9.  He further asserted that his current hearing disorder is the result of noise exposure from getting shot at, incoming mortar rounds, improvised explosive devices (I.E.D.s), bombing, and incoming and outgoing ordinance.  Id. at pp. 9-10, 11-12.  The Veteran also reported that his hearing problems increased in service.  Id. at p. 12.  As such, he claims that service connection for right ear hearing loss is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 03- 2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).


In deciding a claim based on aggravation, after having determined the presence of a pre-existing condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306.

Temporary or intermittent flare-ups of the pre-existing condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247- 48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Accordingly, "a lasting worsening of the condition"-that is, a worsening that existed not only at the time of separation but one that still exists currently-is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

When a Veteran has engaged in combat with the enemy in active service during a period of war, campaign or expedition, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions or hardships of such service notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  38 U.S.C.A. 
§ 1154(b).  However, competent evidence of a current disability and of a link between the current disability and service is still required despite the evidentiary effect of 38 U.S.C.A. § 1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995); see also Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996). 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board finds that the Veteran is competent to describe the nature and extent of his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, as relevant to his third period of active duty during which he was awarded the Combat Action Badge, such is consistent with his combat service.  38 C.F.R. § 1154(b).  Furthermore, the Board finds that the Veteran has a current diagnosis of right ear hearing loss consistent with VA regulations as noted most recently at the December 2010 VA examination.  As such, the remaining inquiry is whether his right ear hearing loss was incurred in or aggravated by his military service.

The Veteran's service treatment records include the following audiometric results:

Feb. 1974


HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
NA
0


Jan. 1977


HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
NA
5


Apr. 1977


HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
NA
0


Jan. 1984


HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
35


Mar. 1988


HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
10
25
45


Apr. 1991


HERTZ



500
1000
2000
3000
4000
RIGHT
40
15
10
25
40


Apr. 1991


HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
45
50


Mar. 1996


HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
45
50




Feb. 2001


HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
45
50


Feb. 2003


HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
30
55
70


Feb. 2003


HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
15
50
60


Dec. 2007


HERTZ



500
1000
2000
3000
4000
RIGHT
20
45
30
55
70


Apr. 2010


HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
35
45
60

Additionally, the Veteran reported in Reports of Medical History dated February 1974, January 1977, April 1977, October 1978, January 1984, March 1988, April 1991, March 1996, and February 2001, that he did not have, and had never had, hearing loss.

In April 1991, an in-service clinician found that hearing loss was noted in the Veteran's redeployment physical.  The clinician provided a provisional diagnosis of hearing loss.  The clinician did not specify whether this pertained to one or both ears.

In an April 1991 Reference Audiogram report, an in-service clinician noted that the Veteran was "Routinely Exposed to Hazardous Noise."  Likewise, a clinician noted in a February 2003 Reference Audiogram report that the Veteran was "Routinely Noise Exposed."

In February 2001, an in-service clinician placed the Veteran on permanent physical profile for hearing loss, with the limitation that he was to have no exposure to noise in excess of 85 decibels (dBA) or weapon firing without use of properly fitted hearing protection.

In a February 2003 Audiological Evaluation, an in-service clinician diagnosed the Veteran with bilateral moderate to severe sensorineural hearing loss.

Audio tests from the Veteran's private employer from November 1991 to October 2006 are also of record, as follows:

Nov. 1991


HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
30
50


Dec. 1994


HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
45
60


Sep. 1995


HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
40
50




Dec. 1996


HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
40
50


Apr. 1998


HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
20
45
60


Dec. 1998


HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
20
45
55


Mar. 2000


HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
25
50
60


Dec. 2000


HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
20
45
60


Dec. 2001


HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
15
45
55


Dec. 2002


HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
20
50
60

May 2005


HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
45
55
60


May 2006


HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
40
65
70


Oct. 2006


HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
50
60

VA provided the Veteran with his first compensation and pension (C&P) examination in December 1994.  The Veteran reported that he had been experiencing hearing loss for about 2 years.  The examiner diagnosed the Veteran with hearing loss by history.  On the audiometric summary report, the examiner diagnosed the Veteran with hearing within normal limits through 2000 Hz, with mild to moderate high frequency (HF) sensorineural hearing loss (SNHL).  No etiological opinion was provided.  The Veteran's speech recognition score in the right ear was 96.  The Veteran's audiogram showed:

Dec. 1994


HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
35
50

VA provided the Veteran with a second audio C&P examination in August 2007.  The examiner noted that the Veteran denied any loud noise exposure prior to service; reported loud noise exposure from loud vehicles, mortar rounds, and gunfire (with hearing protection) in service; and reported occupational noise exposure from machinery (with hearing protection).  An audiogram showed:

Aug. 2007


HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
45
55

The Veteran had a speech recognition score of 96 in the right ear.  The VA examiner diagnosed the Veteran with hearing within normal limits through 2000 Hz, with moderate to moderately severe SNHL from 3000 to 8000 Hz.  The VA examiner opined that it is not likely that the Veteran's hearing loss began while in service because his hearing is essentially unchanged since 1994.

VA provided the Veteran with a third audio C&P examination in October 2010.  The examiner reviewed the claims file and referenced many of the Veteran's audiogram results.  The examiner opined that it is at least as likely as not that the Veteran's hearing loss is caused by or a result of acoustic noise exposure during his first period of active duty-from February 1974 to February 1977.  However, in her rationale, the examiner wrote that the hearing in the Veteran's right ear (AD) shows no such changes and was within normal limits (WNL) at the time of entrance and after exit from the service.

The October 2010 VA examiner further opined that January 1984 and March 1988 audiograms clearly and unmistakably indicate that the Veteran's right ear hearing loss preexisted his entry into his second period of active duty from November 1990 to June 1991.  The examiner explained that the Veteran's right ear hearing loss "is a completely new finding and would have been incurred between the 4/23/77 audiogram and the 1/7/84 audiogram."  With respect to the Veteran's service from November 1990 to June 1991, the examiner concluded that his hearing loss did not undergo an increase in severity, based on the fact that his 1994 C&P examination results showed no significant change from his 1988 audiogram; the examiner characterized this evidence against aggravation of hearing loss between November 1990 and June 1991 as "clear and unmistakable."

The October 2010 VA examiner also characterized the evidence of hearing loss preexisting the Veteran's third period of active duty service-from February 2003 to March 2004-as clear and unmistakable, based on the evidence discussed above.  Furthermore, the examiner opined that because no significant changes can be observed between the 1994 and 2007 C&P audiograms, it is clear and unmistakable that the Veteran's preexisting hearing loss was not aggravated during his third period of active service.  (The Board notes that although the examiner wrote that the evidence was "clear and mistakable," she obviously meant "clear and unmistakable," in the context of her opinion.)

VA provided the Veteran with a fourth audio C&P examination in December 2010.  The examiner noted that the Veteran denied loud noise exposure prior to service, and reported exposure to loud noise in service from loud vehicles, mortar rounds and gunfire (with hearing protection).  The Veteran also reported occupational noise exposure since service from machinery (with hearing protection).  An audiogram showed:

Dec. 2010


HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
45
55

The Veteran had a right ear speech recognition score of 100.  The examiner diagnosed the Veteran with sensorineural hearing loss in the right ear, and did not provide another opinion.

The Board requested an addendum opinion in its May 2011 remand in order to reconcile the October 2010 VA examiner's opinion that it is at least as likely as not that the Veteran's hearing loss is caused by or a result of acoustic noise exposure during his first period of active duty (February 1974 to February 1977) with her rationale that the hearing in the Veteran's right ear showed no such changes and was within normal limits at the time of entrance and after exit from that service.

The VA examiner provided the requested addendum in June 2011.  The examiner clarified that the Veteran's right ear hearing loss is less likely than not caused by or a result of in-service acoustic noise exposure during his first period of active duty from February 1974 to February 1977, because no hearing loss or significant change in hearing can be observed in the right ear when the 1974 and 1977 are compared with each other.  Rather, the examiner found that the hearing in the Veteran's right ear was within normal limits at entrance and remained within normal limits at separation from the first period of active duty.

The Board places great probative weight on the VA examiner's opinions regarding the etiology of the Veteran's hearing loss as the examiner considered all of the evidence of record, to include his service treatment records, post-service treatment records, and lay testimony, and conducted a clinical evaluation in rendering her opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board further finds that, as the Veteran's right ear hearing loss did not manifested to a degree of 10 percent within a year of his service discharge in February 1977, he is not entitled to presumptive service connection for such disability.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

With respect to the Veteran's second (November 1990 to June 1991) period of active duty, the Board finds that the presumption of soundness attaches because there is no audiometric finding or diagnosis of right ear hearing loss on examination in November 1990.  38 C.F.R. § 3.304(b).  However, the Board finds that there is clear and unmistakable evidence that right ear hearing loss existed prior to service and was not aggravated by service.  Therefore, the presumption of soundness is rebutted and right ear hearing loss pre-existed the Veteran's entry into his second period of active duty military service.

In this regard, the Board finds that the VA examiner's opinion and rationale, discussed above, are determinative.  Specifically, the Veteran's right ear hearing loss clearly and unmistakably existed prior to his second period of service because it was demonstrated in a January 1984 audiogram.  Although the Board finds that the VA examiner's factually supported conclusion is sufficient to demonstrate the pre-existence of right ear hearing loss, the Board also notes that the Veteran specifically testified that his hearing was found to have degraded a bit upon re-entering active duty in 1990.  See Hearing Transcript, pp. 2-4.

Second, the pre-existing right ear hearing loss clearly and unmistakably was not aggravated during service, as the VA examiner found no increase in severity between his 1988 and 1994 audiograms.  Because the audiograms constitute the most probative evidence of record in that regard, the Board finds that the VA examiner's interpretation thereof is determinative on the question of whether the pre-existing right ear hearing loss clearly and unmistakably was aggravated during service.

With respect to the Veteran's third period of active duty from February 2003 to March 2004, the Board finds that the presumption of soundness does not apply because the in-service clinician's February 2003 diagnosis of bilateral moderate to severe sensorineural hearing loss demonstrates that the disorder was noted at entry.  Moreover, the Board finds that the VA examiner's opinion demonstrates that the Veteran's right ear hearing loss was not aggravated during that service because no significant changes can be observed between the 1994 and 2007 C&P audiograms.  Therefore, the Veteran's right ear hearing loss did not undergo an increase in disability during his third period of active duty.

In reaching this decision, the Board notes that the Veteran has contended on his own behalf that his right ear hearing loss is related to noise exposure during his military service, and that it worsened in service.  The Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to," and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).


In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's right ear hearing loss and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

While the Veteran is competent to describe his difficulty hearing, the Board accords his statements regarding the extent and etiology of such disorder little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his military service and his current right ear hearing loss.  In contrast, the VA examiner took into consideration all the relevant facts described above, including objective audiogram test results, in providing her opinions.  Therefore, the Board accords greater probative weight to the VA examiner's etiological opinions.  Consequently, the Board finds that, as the Veteran's contentions regarding the etiology of his right ear hearing loss are not competent, they are outweighed by the competent and probative VA examiner's findings.

The Board further notes that the Veteran has not claimed a continuity of right ear hearing loss symptomatology since his first period of active duty.  In this regard, he indicated in his initial September 1994 claim that his hearing loss began in 1991.  Moreover, in his March 2006 claim, he reported that his hearing loss began in February 2003.  Furthermore, to the extent that the Veteran has indicated that his hearing loss increased in severity during his second and third periods of active duty, the Board finds that such subjective claims are not borne out by the objective audiometric testing.  Specifically, as noted by the VA examiners and discussed previously, there was no increase in severity between his 1988 and 1994 audiograms, and no significant changes were noted to have been observed between the 1994 and 2007 C&P audiograms.  Therefore, such statements are considered not 

credible as they are inconsistent with the objective and contemporaneous evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Therefore, the Board finds that service connection is not warranted for right ear hearing loss.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for right ear hearing loss.  As such, that doctrine is not applicable in the instant appeal, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


